DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on July 25, 2022 was received. The specification was amended. Claims 1-3, 11-12, and 14-16 were amended, claims 18, 20-22, and 25-27 were cancelled, and claims 47-54 were newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued April 26, 2022.

Claim Interpretation
The claim limitations “dispensing subsystem” in claim 1 and “the first actuator unit” in claim 9 remain interpreted under 35 USC 112(f) as indicated in the previous Office action.

Claim Rejections - 35 USC § 112
The rejections of claims 11-12 as indefinite under 35 USC 112(b) are withdrawn because Applicant suitably amended the claims to clarify the subject matter. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Batchelder (US 5,472,502) in view of Tsuzuki (JP 63072373) on claims 1-5, 6, 9, 11, 14-15 and 17, over Batchelder, Tsuzuki et al. and Yang et al. (US 2004/0016637) on claim 12, and over Batchelder, Tsuzuki et al. and Cubit (US 6,013,316) on claim 16 are withdrawn because Applicant amended claim 1 to more specifically claim the two substrate surfaces, require that the support members do not touch either of the front or rear side of the substrate, and require that the center of rotation of the substrate be offset from the axis of rotation of the chuck. These amendments are supported in paragraph 70 of the published application and paragraph 23 of the provisional patent Application 63/112,343 as indicated in Applicant’s remarks. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Klein on August 9, 2022.
The application has been amended as follows: 
In claim 1, final paragraph, second line, delete “the first surface” and replace with “the rear surface”
In claim 54, final paragraph, second line, delete “the first surface” and replace with “the rear surface”
Change the title of the Application to “System for Coating a Substrate”

REASONS FOR ALLOWANCE
Claims 1-5, 7, 9, 11-12, 14-16 and 47-54 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 54 are drawn to a substrate coating system for coating a substrate having a device on the lower surface, having a chuck with support members that support the substrate horizontally without touching either of its faces and without applying vacuum suction, where the chuck supports the substrate such that its center of rotation is offset from the rotational axis of the chuck, as well as a dispensing system for dispensing coating onto the non-device surface, a shield member comprising an inverted funnel shape with a central opening, the shield member being positioned no more than 5mm away to the substrate during coating for supplying a solvent vapor through its central opening.
The closest prior art, Batchelder, Tsuzuki et al., Yang et al., and Cubit teach a similar substrate coating system having a chuck and shield member supplying solvent vapor in close proximity to the substrate, but the references fail to teach or suggest intentionally aligning the substrate’s central axis to be offset from the chuck’s rotational axis while the support members of the chuck do not contact either of the front or rear surfaces of the substrate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        8/9/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717